EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application (claims dated 1/8/2020) has been amended as follows: 
In claims 1-8 “[Currently Amended]” has been changed to - (Currently Amended) -.
In claim 1 on line 1 “the purpose” should be deleted.  
In claim 1 on line 2 “comprising a base” should read -comprising of a base-.  
In claim 1 on line 7 “the surface” should read -a surface-.  
Claim 1 line 13 now reads “the stem 
Claim 1 line 14 now reads “the gap, but the gap is sufficiently narrow”.
In claims 9-12 the text is deleted and it now reads “Claims 9-12 (canceled)”.  
In claims 2-8 (line 1) a comma has been placed after the claim number and before “wherein”.  
In claims 2-8 “[Original]” now reads -(Original)-.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the last four lines of claim 1 in light of the other claimed limitations of claim 1 were not found to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736